Exhibit 10.9

 

SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (this “Agreement”) is dated as of July 12,
2004, among Kintera, Inc., a Delaware corporation (the “Company”), and the
investors identified on the signature pages hereto (each, an “Investor” and
collectively, the “Investors”).

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act (as defined below) and Rule 506
promulgated thereunder, the Company desires to issue and sell to each Investor,
and each Investor, severally and not jointly, desires to purchase from the
Company certain securities of the Company, as more fully described in this
Agreement.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Investors agree
as follows:

 


ARTICLE I.
DEFINITIONS

 


1.1                                 DEFINITIONS.  IN ADDITION TO THE TERMS
DEFINED ELSEWHERE IN THIS AGREEMENT, FOR ALL PURPOSES OF THIS AGREEMENT, THE
FOLLOWING TERMS SHALL HAVE THE MEANINGS INDICATED IN THIS SECTION 1.1:


 

“Action” means any action, suit, inquiry, notice of violation, proceeding
(including any partial proceeding such as a deposition) or investigation pending
or threatened in writing against or affecting the Company, any Subsidiary or any
of their respective properties before or by any court, arbitrator, governmental
or administrative agency, regulatory authority (federal, state, county, local or
foreign), stock market, stock exchange or trading facility.

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144.

 

“Business Day” means any day except Saturday, Sunday and any day which is a
federal legal holiday or a day on which banking institutions in the State of New
York are authorized or required by law or other governmental action to close.

 

“California Courts” means the state and federal courts sitting in San Diego,
California.

 

“Closing” means the closing of the purchase and sale of the Securities pursuant
to Article II.

 

“Closing Date” means the Business Day immediately following the date on which
all of the conditions set forth in Sections 5.1 and 5.2 hereof are satisfied, or
such other date as the parties may agree.

 

1

--------------------------------------------------------------------------------


 

“Commission” means the Securities and Exchange Commission.

 

“Common Stock” means the common stock of the Company, par value $.001 per share,
and any securities into which such common stock may hereafter be reclassified.

 

“Common Stock Equivalents” means any securities of the Company or any Subsidiary
which entitle the holder thereof to acquire Common Stock at any time, including
without limitation, any debt, preferred stock, rights, options, warrants or
other instrument that is at any time convertible into or exchangeable for, or
otherwise entitles the holder thereof to receive, Common Stock or other
securities that entitle the holder to receive, directly or indirectly, Common
Stock.

 

“Company Counsel” means Gray Cary Ware & Freidenrich LLP.

 

“Company Deliverables” has the meaning set forth in Section 2.2(a).

 

“Disclosure Materials” has the meaning set forth in Section 3.1(h).

 

“Effective Date” means the date that the Registration Statement required by
Section 2(a) of the Registration Rights Agreement is first declared effective by
the Commission.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“GAAP” means U.S. generally accepted accounting principles.

 

“Intellectual Property Rights” has the meaning set forth in Section 3.1(n).

 

“Investment Amount” means, with respect to each Investor, the Investment Amount
indicated on such Investor’s signature page to this Agreement.

 

“Investor Deliverables” has the meaning set forth in Section 2.2(b).

 

“Investor Party” has the meaning set forth in Section 4.7.

 

“Lien” means any lien, charge, encumbrance, security interest, right of first
refusal or other restrictions of any kind.

 

“Material Adverse Effect” means any of (i) a material and adverse effect on the
legality, validity or enforceability of any Transaction Document, (ii) a
material and adverse effect on the results of operations, assets, business or
condition (financial or otherwise) of the Company and the Subsidiaries, taken as
a whole, or (iii) an adverse impairment to the Company’s ability to perform on a
timely basis its obligations under any Transaction Document.

 

“Per Share Purchase Price” equals $8.00.

 

2

--------------------------------------------------------------------------------


 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

 

“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale by the
Investors of the Shares.

 

“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of the date of this Agreement, among the Company and the Investors, in the
form of Exhibit A hereto.

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“SEC Reports” has the meaning set forth in Section 3.1(h).

 

“Securities” means the Shares.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Shares” means the shares of Common Stock issued or issuable to the Investors
pursuant to this Agreement.

 

“Short Sales” include, without limitation, all “short sales” as defined in Rule
3b-3 of the Exchange Act and include all types of direct and indirect stock
pledges, forward sale contracts, options, puts, calls, short sales, swaps and
similar arrangements (including on a total return basis), and sales and other
transactions through non-US broker dealers or foreign regulated brokers. 

 

“Subsidiary” means any “significant subsidiary” as defined in Rule 1-02(w) of
the Regulation S-X promulgated by the Commission under the Exchange Act.

 

“Trading Day” means (i) a day on which the Common Stock is traded on a Trading
Market (other than the OTC Bulletin Board), or (ii) if the Common Stock is not
listed on a Trading Market (other than the OTC Bulletin Board), a day on which
the Common Stock is traded in the over-the-counter market, as reported by the
OTC Bulletin Board, or (iii) if the Common Stock is not quoted on any Trading
Market, a day on which the Common Stock is quoted in the over-the-counter market
as reported by the National Quotation Bureau Incorporated (or any similar
organization or agency succeeding to its functions of reporting prices);
provided,

 

3

--------------------------------------------------------------------------------


 

that in the event that the Common Stock is not listed or quoted as set forth in
(i), (ii) and (iii) hereof, then Trading Day shall mean a Business Day.

 

“Trading Market” means whichever of the New York Stock Exchange, the American
Stock Exchange, the NASDAQ National Market, the NASDAQ SmallCap Market or OTC
Bulletin Board on which the Common Stock is listed or quoted for trading on the
date in question.

 

“Transaction Documents” means this Agreement, the Registration Rights Agreement,
and any other documents or agreements executed in connection with the
transactions contemplated hereunder.

 


ARTICLE II.
PURCHASE AND SALE


 


2.1                                 CLOSING.  SUBJECT TO THE TERMS AND
CONDITIONS SET FORTH IN THIS AGREEMENT, AT THE CLOSING THE COMPANY SHALL ISSUE
AND SELL TO EACH INVESTOR, AND EACH INVESTOR SHALL, SEVERALLY AND NOT JOINTLY,
PURCHASE FROM THE COMPANY, THE SHARES REPRESENTING SUCH INVESTOR’S INVESTMENT
AMOUNT.  THE CLOSING SHALL TAKE PLACE AT THE OFFICES OF BRYAN CAVE LLP, 1290
AVENUE OF THE AMERICAS, NEW YORK, NY 10104 ON THE CLOSING DATE OR AT SUCH OTHER
LOCATION OR TIME AS THE PARTIES MAY AGREE.


 


2.2                                 CLOSING DELIVERIES.  (A)  AT THE CLOSING,
THE COMPANY SHALL DELIVER OR CAUSE TO BE DELIVERED TO EACH INVESTOR THE
FOLLOWING (THE “COMPANY DELIVERABLES”):


 

(I)                                     A CERTIFICATE EVIDENCING A NUMBER OF
SHARES EQUAL TO SUCH INVESTOR’S INVESTMENT AMOUNT DIVIDED BY THE PER SHARE
PURCHASE PRICE, REGISTERED IN THE NAME OF SUCH INVESTOR;

 

(II)                                  THE LEGAL OPINION OF COMPANY COUNSEL, IN
AGREED FORM, ADDRESSED TO THE INVESTORS; AND

 

(III)                               THE REGISTRATION RIGHTS AGREEMENT, DULY
EXECUTED BY THE COMPANY.

 


(B)                                 AT THE CLOSING, EACH INVESTOR SHALL DELIVER
OR CAUSE TO BE DELIVERED TO THE COMPANY THE FOLLOWING (THE “INVESTOR
DELIVERABLES”):


 

(I)                                     ITS INVESTMENT AMOUNT, IN UNITED STATES
DOLLARS AND IN IMMEDIATELY AVAILABLE FUNDS, BY WIRE TRANSFER TO AN ACCOUNT
DESIGNATED IN WRITING BY THE COMPANY FOR SUCH PURPOSE; AND

 

(II)                                  THE REGISTRATION RIGHTS AGREEMENT, DULY
EXECUTED BY SUCH INVESTOR.

 

4

--------------------------------------------------------------------------------


 


ARTICLE III.
REPRESENTATIONS AND WARRANTIES


 


3.1                                 REPRESENTATIONS AND WARRANTIES OF THE
COMPANY.  THE COMPANY HEREBY MAKES THE FOLLOWING REPRESENTATIONS AND WARRANTIES
TO EACH INVESTOR:


 


(A)                                  SUBSIDIARIES.  THE COMPANY HAS NO DIRECT OR
INDIRECT SUBSIDIARIES OTHER THAN AS SPECIFIED IN THE SEC REPORTS.  THE COMPANY
OWNS, DIRECTLY OR INDIRECTLY, ALL OF THE CAPITAL STOCK OF EACH SUBSIDIARY FREE
AND CLEAR OF ANY AND ALL LIENS, AND ALL THE ISSUED AND OUTSTANDING SHARES OF
CAPITAL STOCK OF EACH SUBSIDIARY ARE VALIDLY ISSUED AND ARE FULLY PAID,
NON-ASSESSABLE AND FREE OF PREEMPTIVE AND SIMILAR RIGHTS.  NEITHER THE COMPANY
NOR ANY SUBSIDIARY IS PARTY TO ANY MATERIAL JOINT VENTURE, NOR HAS ANY OWNERSHIP
INTEREST IN ANY OTHER ENTITY OTHER THAN BNW SOFTWARE, INC. OR AS DISCLOSED IN
THE SEC REPORTS.


 


(B)                                 ORGANIZATION AND QUALIFICATION.  THE COMPANY
AND EACH SUBSIDIARY ARE DULY INCORPORATED OR OTHERWISE ORGANIZED, VALIDLY
EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE JURISDICTION OF ITS
INCORPORATION OR ORGANIZATION (AS APPLICABLE), WITH THE REQUISITE POWER AND
AUTHORITY TO OWN AND USE ITS PROPERTIES AND ASSETS AND TO CARRY ON ITS BUSINESS
AS CURRENTLY CONDUCTED.  NEITHER THE COMPANY NOR ANY SUBSIDIARY IS IN VIOLATION
OF ANY OF THE MATERIAL PROVISIONS OF ITS RESPECTIVE CERTIFICATE OR ARTICLES OF
INCORPORATION, BYLAWS OR OTHER ORGANIZATIONAL OR CHARTER DOCUMENTS.  THE COMPANY
AND EACH SUBSIDIARY ARE DULY QUALIFIED TO CONDUCT ITS RESPECTIVE BUSINESSES AND
ARE IN GOOD STANDING AS A FOREIGN CORPORATION OR OTHER ENTITY IN EACH
JURISDICTION IN WHICH THE NATURE OF THE BUSINESS CONDUCTED OR PROPERTY OWNED BY
IT MAKES SUCH QUALIFICATION NECESSARY, EXCEPT WHERE THE FAILURE TO BE SO
QUALIFIED OR IN GOOD STANDING, AS THE CASE MAY BE, COULD NOT, INDIVIDUALLY OR IN
THE AGGREGATE, HAVE OR REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT.


 


(C)                                  AUTHORIZATION; ENFORCEMENT.  THE COMPANY
HAS THE REQUISITE CORPORATE POWER AND AUTHORITY TO ENTER INTO AND TO CONSUMMATE
THE TRANSACTIONS CONTEMPLATED BY EACH OF THE TRANSACTION DOCUMENTS AND OTHERWISE
TO CARRY OUT ITS OBLIGATIONS THEREUNDER.  THE EXECUTION AND DELIVERY OF EACH OF
THE TRANSACTION DOCUMENTS BY THE COMPANY AND THE CONSUMMATION BY IT OF THE
TRANSACTIONS CONTEMPLATED THEREBY HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY
ACTION ON THE PART OF THE COMPANY AND NO FURTHER ACTION IS REQUIRED BY THE
COMPANY IN CONNECTION THEREWITH.  EACH TRANSACTION DOCUMENT HAS BEEN (OR UPON
DELIVERY WILL HAVE BEEN) DULY EXECUTED BY THE COMPANY AND, WHEN DELIVERED IN
ACCORDANCE WITH THE TERMS HEREOF, WILL CONSTITUTE THE VALID AND BINDING
OBLIGATION OF THE COMPANY ENFORCEABLE AGAINST THE COMPANY IN ACCORDANCE WITH ITS
TERMS, EXCEPT AS SUCH ENFORCEABILITY MAY BE LIMITED BY APPLICABLE BANKRUPTCY,
INSOLVENCY, REORGANIZATION, MORATORIUM, LIQUIDATION OR SIMILAR LAWS RELATING TO,
OR AFFECTING GENERALLY THE ENFORCEMENT OF, CREDITORS’ RIGHTS AND REMEDIES OR BY
OTHER EQUITABLE PRINCIPLES OF GENERAL APPLICATION.


 


(D)                                 NO CONFLICTS.  THE EXECUTION, DELIVERY AND
PERFORMANCE OF THE TRANSACTION DOCUMENTS BY THE COMPANY AND THE CONSUMMATION BY
THE COMPANY OF THE TRANSACTIONS CONTEMPLATED THEREBY DO NOT AND WILL NOT (I)
CONFLICT WITH OR VIOLATE ANY PROVISION OF THE COMPANY’S OR ANY SUBSIDIARY’S
CERTIFICATE OR ARTICLES OF INCORPORATION, BYLAWS OR OTHER

 

5

--------------------------------------------------------------------------------


 


ORGANIZATIONAL OR CHARTER DOCUMENTS, OR (II) CONFLICT WITH, OR CONSTITUTE A
DEFAULT (OR AN EVENT THAT WITH NOTICE OR LAPSE OF TIME OR BOTH WOULD BECOME A
DEFAULT) UNDER, OR GIVE TO OTHERS ANY RIGHTS OF TERMINATION, AMENDMENT,
ACCELERATION OR CANCELLATION (WITH OR WITHOUT NOTICE, LAPSE OF TIME OR BOTH) OF,
ANY AGREEMENT, CREDIT FACILITY, DEBT OR OTHER INSTRUMENT (EVIDENCING A COMPANY
OR SUBSIDIARY DEBT OR OTHERWISE) TO WHICH THE COMPANY OR ANY SUBSIDIARY IS A
PARTY OR BY WHICH ANY PROPERTY OR ASSET OF THE COMPANY OR ANY SUBSIDIARY IS
BOUND, OR (III) RESULT IN A VIOLATION OF ANY LAW, RULE, REGULATION, ORDER,
JUDGMENT, INJUNCTION, DECREE OR OTHER RESTRICTION OF ANY COURT OR GOVERNMENTAL
AUTHORITY TO WHICH THE COMPANY OR A SUBSIDIARY IS SUBJECT (INCLUDING FEDERAL AND
STATE SECURITIES LAWS AND REGULATIONS), OR BY WHICH ANY PROPERTY OR ASSET OF THE
COMPANY OR A SUBSIDIARY IS BOUND OR AFFECTED; EXCEPT IN THE CASE OF EACH OF
CLAUSES (II) AND (III), SUCH AS COULD NOT, INDIVIDUALLY OR IN THE AGGREGATE,
HAVE OR REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


 


(E)                                  FILINGS, CONSENTS AND APPROVALS.  THE
COMPANY IS NOT REQUIRED TO OBTAIN ANY CONSENT, WAIVER, AUTHORIZATION OR ORDER
OF, GIVE ANY NOTICE TO, OR MAKE ANY FILING OR REGISTRATION WITH, ANY COURT OR
OTHER FEDERAL, STATE, LOCAL OR OTHER GOVERNMENTAL AUTHORITY OR OTHER PERSON IN
CONNECTION WITH THE EXECUTION, DELIVERY AND PERFORMANCE BY THE COMPANY OF THE
TRANSACTION DOCUMENTS, OTHER THAN (I) THE FILING WITH THE COMMISSION OF ONE OR
MORE REGISTRATION STATEMENTS IN ACCORDANCE WITH THE REQUIREMENTS REGISTRATION
RIGHTS AGREEMENT, (II) FILINGS REQUIRED BY STATE SECURITIES LAWS, (III) THE
FILING OF A NOTICE OF SALE OF SECURITIES ON FORM D WITH THE COMMISSION UNDER
REGULATION D OF THE SECURITIES ACT, (IV) THE FILINGS REQUIRED IN ACCORDANCE WITH
SECTION 4.5, (V) THE FILING OF ANY REQUISITE NOTICES WITH THE TRADING MARKET,
(VI) SUCH CONSENTS OR WAIVERS AS MAY BE REQUIRED UNDER REGISTRATION RIGHTS
AGREEMENTS ENTERED INTO IN CONNECTION WITH BUSINESS ACQUISITIONS EFFECTED PRIOR
TO THE DATE OF THIS AGREEMENT, AND (VII) THOSE THAT HAVE BEEN MADE OR OBTAINED
PRIOR TO THE DATE OF THIS AGREEMENT.


 


(F)                                    ISSUANCE OF THE SECURITIES.  THE
SECURITIES HAVE BEEN DULY AUTHORIZED AND, WHEN ISSUED AND PAID FOR IN ACCORDANCE
WITH THE TRANSACTION DOCUMENTS, WILL BE DULY AND VALIDLY ISSUED, FULLY PAID AND
NONASSESSABLE, FREE AND CLEAR OF ALL LIENS.  THE COMPANY HAS RESERVED FROM ITS
DULY AUTHORIZED CAPITAL STOCK THE SHARES OF COMMON STOCK ISSUABLE PURSUANT TO
THIS AGREEMENT IN ORDER TO ISSUE THE SHARES.


 


(G)                                 CAPITALIZATION.  THE NUMBER OF SHARES AND
TYPE OF ALL AUTHORIZED, ISSUED AND OUTSTANDING CAPITAL STOCK OF THE COMPANY, AND
ALL SHARES OF COMMON STOCK RESERVED FOR ISSUANCE UNDER THE COMPANY’S VARIOUS
OPTION AND INCENTIVE PLANS AS OF JUNE 11, 2004, IS SPECIFIED IN THE SEC
REPORTS.  EXCEPT AS SPECIFIED IN THE SEC REPORTS, NO SECURITIES OF THE COMPANY
ARE ENTITLED TO PREEMPTIVE OR SIMILAR RIGHTS, AND NO PERSON HAS ANY RIGHT OF
FIRST REFUSAL, PREEMPTIVE RIGHT, RIGHT OF PARTICIPATION, OR ANY SIMILAR RIGHT TO
PARTICIPATE IN THE TRANSACTIONS CONTEMPLATED BY THE TRANSACTION DOCUMENTS. 
EXCEPT AS SPECIFIED IN THE SEC REPORTS, THERE ARE NO OUTSTANDING OPTIONS,
WARRANTS, SCRIP RIGHTS TO SUBSCRIBE TO, CALLS OR COMMITMENTS OF ANY CHARACTER
WHATSOEVER RELATING TO, OR SECURITIES, RIGHTS OR OBLIGATIONS CONVERTIBLE INTO OR
EXCHANGEABLE FOR, OR GIVING ANY PERSON ANY RIGHT TO SUBSCRIBE FOR OR ACQUIRE,
ANY SHARES OF COMMON STOCK, OR CONTRACTS, COMMITMENTS, UNDERSTANDINGS OR
ARRANGEMENTS BY WHICH THE COMPANY OR ANY SUBSIDIARY IS OR MAY BECOME BOUND TO
ISSUE ADDITIONAL SHARES OF COMMON STOCK, OR SECURITIES OR RIGHTS CONVERTIBLE OR
EXCHANGEABLE INTO SHARES OF COMMON STOCK.  THE

 

6

--------------------------------------------------------------------------------


 


ISSUE AND SALE OF THE SECURITIES WILL NOT, IMMEDIATELY OR WITH THE PASSAGE OF
TIME, OBLIGATE THE COMPANY TO ISSUE SHARES OF COMMON STOCK OR OTHER SECURITIES
TO ANY PERSON (OTHER THAN THE INVESTORS) AND WILL NOT RESULT IN A RIGHT OF ANY
HOLDER OF COMPANY SECURITIES TO ADJUST THE EXERCISE, CONVERSION, EXCHANGE OR
RESET PRICE UNDER SUCH SECURITIES.


 


(H)                                 SEC REPORTS; FINANCIAL STATEMENTS.  THE
COMPANY HAS FILED ALL REPORTS REQUIRED TO BE FILED BY IT UNDER THE SECURITIES
ACT AND THE EXCHANGE ACT, INCLUDING PURSUANT TO SECTION 13(A) OR 15(D) THEREOF,
FOR THE TWELVE MONTHS PRECEDING THE DATE HEREOF (OR SUCH SHORTER PERIOD AS THE
COMPANY WAS REQUIRED BY LAW TO FILE SUCH REPORTS) (THE FOREGOING MATERIALS BEING
COLLECTIVELY REFERRED TO HEREIN AS THE “SEC REPORTS” AND, TOGETHER WITH THE
SCHEDULES TO THIS AGREEMENT (IF ANY), THE “DISCLOSURE MATERIALS”) ON A TIMELY
BASIS OR HAS TIMELY FILED A VALID EXTENSION OF SUCH TIME OF FILING AND HAS FILED
ANY SUCH SEC REPORTS PRIOR TO THE EXPIRATION OF ANY SUCH EXTENSION.  AS OF THEIR
RESPECTIVE DATES, THE SEC REPORTS COMPLIED IN ALL MATERIAL RESPECTS WITH THE
REQUIREMENTS OF THE SECURITIES ACT AND THE EXCHANGE ACT AND THE RULES AND
REGULATIONS OF THE COMMISSION PROMULGATED THEREUNDER, AND NONE OF THE SEC
REPORTS, WHEN FILED, CONTAINED ANY UNTRUE STATEMENT OF A MATERIAL FACT OR
OMITTED TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY IN
ORDER TO MAKE THE STATEMENTS THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH
THEY WERE MADE, NOT MISLEADING.  THE FINANCIAL STATEMENTS OF THE COMPANY
INCLUDED IN THE SEC REPORTS COMPLY IN ALL MATERIAL RESPECTS WITH APPLICABLE
ACCOUNTING REQUIREMENTS AND THE RULES AND REGULATIONS OF THE COMMISSION WITH
RESPECT THERETO AS IN EFFECT AT THE TIME OF FILING.  SUCH FINANCIAL STATEMENTS
HAVE BEEN PREPARED IN ACCORDANCE WITH GAAP APPLIED ON A CONSISTENT BASIS DURING
THE PERIODS INVOLVED, EXCEPT AS MAY BE OTHERWISE SPECIFIED IN SUCH FINANCIAL
STATEMENTS OR THE NOTES THERETO, AND FAIRLY PRESENT IN ALL MATERIAL RESPECTS THE
FINANCIAL POSITION OF THE COMPANY AND ITS CONSOLIDATED SUBSIDIARIES AS OF AND
FOR THE DATES THEREOF AND THE RESULTS OF OPERATIONS AND CASH FLOWS FOR THE
PERIODS THEN ENDED, SUBJECT, IN THE CASE OF UNAUDITED STATEMENTS, TO NORMAL
YEAR-END AUDIT ADJUSTMENTS.


 


(I)                                     MATERIAL CHANGES.  SINCE THE DATE OF THE
LATEST AUDITED FINANCIAL STATEMENTS INCLUDED WITHIN THE SEC REPORTS, EXCEPT AS
SPECIFICALLY DISCLOSED IN THE SEC REPORTS, (I) THERE HAS BEEN NO EVENT,
OCCURRENCE OR DEVELOPMENT THAT HAS HAD OR THAT COULD REASONABLY BE EXPECTED TO
RESULT IN A MATERIAL ADVERSE EFFECT, (II) THE COMPANY HAS NOT INCURRED ANY
LIABILITIES (CONTINGENT OR OTHERWISE) OTHER THAN (A) TRADE PAYABLES, ACCRUED
EXPENSES AND OTHER LIABILITIES INCURRED IN THE ORDINARY COURSE OF BUSINESS
CONSISTENT WITH PAST PRACTICE AND (B) LIABILITIES NOT REQUIRED TO BE REFLECTED
IN THE COMPANY’S FINANCIAL STATEMENTS PURSUANT TO GAAP OR REQUIRED TO BE
DISCLOSED IN FILINGS MADE WITH THE COMMISSION, (III) THE COMPANY HAS NOT ALTERED
ITS METHOD OF ACCOUNTING OR THE IDENTITY OF ITS AUDITORS, (IV) THE COMPANY HAS
NOT DECLARED OR MADE ANY DIVIDEND OR DISTRIBUTION OF CASH OR OTHER PROPERTY TO
ITS STOCKHOLDERS OR PURCHASED, REDEEMED OR MADE ANY AGREEMENTS TO PURCHASE OR
REDEEM ANY SHARES OF ITS CAPITAL STOCK (OTHER THAN IN CONNECTION WITH
REPURCHASES OF UNVESTED STOCK ISSUED TO EMPLOYEES OF THE COMPANY), AND (V) THE
COMPANY HAS NOT ISSUED ANY EQUITY SECURITIES TO ANY OFFICER, DIRECTOR OR
AFFILIATE, EXCEPT PURSUANT TO EXISTING COMPANY STOCK OPTION PLANS.


 


(J)                                     LITIGATION.  THERE IS NO ACTION WHICH
(I) ADVERSELY AFFECTS OR CHALLENGES THE LEGALITY, VALIDITY OR ENFORCEABILITY OF
ANY OF THE TRANSACTION DOCUMENTS OR THE SECURITIES OR (II) EXCEPT AS
SPECIFICALLY DISCLOSED IN THE SEC REPORTS, COULD, IF THERE WERE AN UNFAVORABLE

 

7

--------------------------------------------------------------------------------


 


DECISION, INDIVIDUALLY OR IN THE AGGREGATE, HAVE OR REASONABLY BE EXPECTED TO
RESULT IN A MATERIAL ADVERSE EFFECT.  NEITHER THE COMPANY NOR ANY SUBSIDIARY,
NOR ANY DIRECTOR OR OFFICER THEREOF (IN HIS OR HER CAPACITY AS SUCH), IS OR HAS
BEEN THE SUBJECT OF ANY ACTION INVOLVING A CLAIM OF VIOLATION OF OR LIABILITY
UNDER FEDERAL OR STATE SECURITIES LAWS OR A CLAIM OF BREACH OF FIDUCIARY DUTY,
EXCEPT AS SPECIFICALLY DISCLOSED IN THE SEC REPORTS.  THERE HAS NOT BEEN, AND TO
THE KNOWLEDGE OF THE COMPANY, THERE IS NOT PENDING ANY INVESTIGATION BY THE
COMMISSION INVOLVING THE COMPANY OR ANY CURRENT OR FORMER DIRECTOR OR OFFICER OF
THE COMPANY (IN HIS OR HER CAPACITY AS SUCH).  THE COMMISSION HAS NOT ISSUED ANY
STOP ORDER OR OTHER ORDER SUSPENDING THE EFFECTIVENESS OF ANY REGISTRATION
STATEMENT FILED BY THE COMPANY OR ANY SUBSIDIARY UNDER THE EXCHANGE ACT OR THE
SECURITIES ACT.


 


(K)                                  COMPLIANCE.  NEITHER THE COMPANY NOR ANY
SUBSIDIARY (I) IS IN DEFAULT UNDER OR IN VIOLATION OF (AND NO EVENT HAS OCCURRED
THAT HAS NOT BEEN WAIVED THAT, WITH NOTICE OR LAPSE OF TIME OR BOTH, WOULD
RESULT IN A DEFAULT BY THE COMPANY OR ANY SUBSIDIARY UNDER), NOR HAS THE COMPANY
OR ANY SUBSIDIARY RECEIVED NOTICE OF A CLAIM THAT IT IS IN DEFAULT UNDER OR THAT
IT IS IN VIOLATION OF, ANY INDENTURE, LOAN OR CREDIT AGREEMENT OR ANY OTHER
AGREEMENT OR INSTRUMENT TO WHICH IT IS A PARTY OR BY WHICH IT OR ANY OF ITS
PROPERTIES IS BOUND (WHETHER OR NOT SUCH DEFAULT OR VIOLATION HAS BEEN WAIVED),
(II) IS IN VIOLATION OF, OR IN RECEIPT OF NOTICE THAT IT IS IN VIOLATION OF, ANY
ORDER OF ANY COURT, ARBITRATOR OR GOVERNMENTAL BODY, OR (III) IS OR HAS BEEN IN
VIOLATION OF, OR IN RECEIPT OF NOTICE THAT IT IS IN VIOLATION OF, ANY STATUTE,
RULE OR REGULATION OF ANY GOVERNMENTAL AUTHORITY, INCLUDING WITHOUT LIMITATION
ALL FOREIGN, FEDERAL, STATE AND LOCAL LAWS RELATING TO TAXES, ENVIRONMENTAL
PROTECTION, OCCUPATIONAL HEALTH AND SAFETY, PRODUCT QUALITY AND SAFETY,
EMPLOYMENT AND LABOR MATTERS AND, TO ITS KNOWLEDGE, PRIVACY, EXCEPT IN EACH CASE
AS COULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, HAVE OR REASONABLY BE EXPECTED
TO RESULT IN A MATERIAL ADVERSE EFFECT. THE COMPANY IS IN COMPLIANCE WITH ALL
EFFECTIVE REQUIREMENTS OF THE SARBANES-OXLEY ACT OF 2002, AS AMENDED, AND THE
RULES AND REGULATIONS THEREUNDER, THAT ARE APPLICABLE TO IT, EXCEPT WHERE SUCH
NONCOMPLIANCE COULD NOT HAVE OR REASONABLY BE EXPECTED TO RESULT IN A MATERIAL
ADVERSE EFFECT.


 


(L)                                     REGULATORY PERMITS.  THE COMPANY AND THE
SUBSIDIARIES POSSESS ALL CERTIFICATES, AUTHORIZATIONS AND PERMITS ISSUED BY THE
APPROPRIATE FEDERAL, STATE, LOCAL OR FOREIGN REGULATORY AUTHORITIES NECESSARY TO
CONDUCT THEIR RESPECTIVE BUSINESSES AS DESCRIBED IN THE SEC REPORTS, EXCEPT
WHERE THE FAILURE TO POSSESS SUCH PERMITS COULD NOT, INDIVIDUALLY OR IN THE
AGGREGATE, HAVE OR REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT, AND NEITHER THE COMPANY NOR ANY SUBSIDIARY HAS RECEIVED ANY NOTICE OF
PROCEEDINGS RELATING TO THE REVOCATION OR MODIFICATION OF ANY SUCH PERMITS.


 


(M)                               TITLE TO ASSETS.  THE COMPANY AND THE
SUBSIDIARIES HAVE GOOD AND MARKETABLE TITLE IN FEE SIMPLE TO ALL REAL PROPERTY
OWNED BY THEM THAT IS MATERIAL TO THEIR RESPECTIVE BUSINESSES AND GOOD AND
MARKETABLE TITLE IN ALL PERSONAL PROPERTY OWNED BY THEM THAT IS MATERIAL TO
THEIR RESPECTIVE BUSINESSES, IN EACH CASE FREE AND CLEAR OF ALL LIENS, EXCEPT
FOR LIENS AS DO NOT MATERIALLY AFFECT THE VALUE OF SUCH PROPERTY AND DO NOT
MATERIALLY INTERFERE WITH THE USE MADE AND PROPOSED TO BE MADE OF SUCH PROPERTY
BY THE COMPANY AND THE SUBSIDIARIES. ANY REAL PROPERTY AND FACILITIES HELD UNDER
LEASE BY THE COMPANY AND THE SUBSIDIARIES ARE HELD BY THEM UNDER LEASES VALID,
SUBSISTING AND ENFORCEABLE AGAINST THE COMPANY AND THE SUBSIDIARIES, AND THE

 

8

--------------------------------------------------------------------------------


 


COMPANY AND THE SUBSIDIARIES ARE IN COMPLIANCE WITH SUCH LEASES, EXCEPT AS COULD
NOT, INDIVIDUALLY OR IN THE AGGREGATE, HAVE OR REASONABLY BE EXPECTED TO RESULT
IN A MATERIAL ADVERSE EFFECT.


 


(N)                                 PATENTS AND TRADEMARKS.  THE COMPANY AND THE
SUBSIDIARIES HAVE, OR HAVE RIGHTS TO USE, ALL PATENTS, PATENT APPLICATIONS,
TRADEMARKS, TRADEMARK APPLICATIONS, SERVICE MARKS, TRADE NAMES, COPYRIGHTS,
LICENSES AND OTHER SIMILAR RIGHTS THAT ARE NECESSARY OR MATERIAL FOR USE IN
CONNECTION WITH THEIR RESPECTIVE BUSINESSES AS DESCRIBED IN THE SEC REPORTS AND
WHICH THE FAILURE TO SO HAVE COULD, INDIVIDUALLY OR IN THE AGGREGATE, HAVE OR
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT (COLLECTIVELY, THE
“INTELLECTUAL PROPERTY RIGHTS”).  NEITHER THE COMPANY NOR ANY SUBSIDIARY HAS
RECEIVED A WRITTEN NOTICE THAT THE INTELLECTUAL PROPERTY RIGHTS USED BY THE
COMPANY OR ANY SUBSIDIARY VIOLATES OR INFRINGES UPON THE RIGHTS OF ANY PERSON,
AND THE COMPANY HAS NO KNOWLEDGE OF ANY SUCH VIOLATION OR INFRINGEMENT.  EXCEPT
AS SET FORTH IN THE SEC REPORTS, TO THE KNOWLEDGE OF THE COMPANY, ALL SUCH
INTELLECTUAL PROPERTY RIGHTS ARE ENFORCEABLE.


 


(O)                                 INSURANCE.  THE COMPANY AND THE SUBSIDIARIES
ARE INSURED BY INSURERS OF RECOGNIZED FINANCIAL RESPONSIBILITY AGAINST SUCH
LOSSES AND RISKS AND IN SUCH AMOUNTS AS ARE PRUDENT AND CUSTOMARY FOR
ENTERPRISES OF SIMILAR SIZE AND STAGE OF DEVELOPMENT IN THE BUSINESSES IN WHICH
THE COMPANY AND THE SUBSIDIARIES ARE ENGAGED.  THE COMPANY HAS NO REASON TO
BELIEVE THAT IT WILL NOT BE ABLE TO RENEW ITS AND THE SUBSIDIARIES’ EXISTING
INSURANCE COVERAGE AS AND WHEN SUCH COVERAGE EXPIRES OR TO OBTAIN SIMILAR
COVERAGE FROM SIMILAR INSURERS AS MAY BE NECESSARY TO CONTINUE ITS BUSINESS ON
TERMS CONSISTENT WITH MARKET FOR THE COMPANY’S AND SUCH SUBSIDIARIES’ RESPECTIVE
LINES OF BUSINESS.


 


(P)                                 TRANSACTIONS WITH AFFILIATES AND EMPLOYEES. 
EXCEPT AS SET FORTH IN THE SEC REPORTS, NONE OF THE OFFICERS OR DIRECTORS OF THE
COMPANY AND, TO THE KNOWLEDGE OF THE COMPANY, NONE OF THE EMPLOYEES OF THE
COMPANY IS PRESENTLY A PARTY TO ANY TRANSACTION WITH THE COMPANY OR ANY
SUBSIDIARY REQUIRED TO BE DISCLOSED IN THE SEC REPORTS (OTHER THAN FOR SERVICES
AS EMPLOYEES, OFFICERS AND DIRECTORS), INCLUDING ANY CONTRACT, AGREEMENT OR
OTHER ARRANGEMENT PROVIDING FOR THE FURNISHING OF SERVICES TO OR BY, PROVIDING
FOR RENTAL OF REAL OR PERSONAL PROPERTY TO OR FROM, OR OTHERWISE REQUIRING
PAYMENTS TO OR FROM ANY OFFICER, DIRECTOR OR SUCH EMPLOYEE OR, TO THE KNOWLEDGE
OF THE COMPANY, ANY ENTITY IN WHICH ANY OFFICER, DIRECTOR, OR ANY SUCH EMPLOYEE
HAS A SUBSTANTIAL INTEREST OR IS AN OFFICER, DIRECTOR, TRUSTEE OR PARTNER.


 


(Q)                                 INTERNAL ACCOUNTING CONTROLS.  THE COMPANY
AND THE SUBSIDIARIES MAINTAIN A SYSTEM OF INTERNAL ACCOUNTING CONTROLS
SUFFICIENT TO PROVIDE REASONABLE ASSURANCE THAT (I) TRANSACTIONS ARE EXECUTED IN
ACCORDANCE WITH MANAGEMENT’S GENERAL OR SPECIFIC AUTHORIZATIONS, (II)
TRANSACTIONS ARE RECORDED AS NECESSARY TO PERMIT PREPARATION OF FINANCIAL
STATEMENTS IN CONFORMITY WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES AND TO
MAINTAIN ASSET ACCOUNTABILITY, (III) ACCESS TO ASSETS IS PERMITTED ONLY IN
ACCORDANCE WITH MANAGEMENT’S GENERAL OR SPECIFIC AUTHORIZATION, AND (IV) THE
RECORDED ACCOUNTABILITY FOR ASSETS IS COMPARED WITH THE EXISTING ASSETS AT
REASONABLE INTERVALS AND APPROPRIATE ACTION IS TAKEN WITH RESPECT TO ANY
DIFFERENCES.  THE COMPANY HAS ESTABLISHED DISCLOSURE CONTROLS AND PROCEDURES (AS
DEFINED IN EXCHANGE ACT RULES 13A-14 AND 15D-14) FOR THE COMPANY AND DESIGNED
SUCH DISCLOSURE CONTROLS AND PROCEDURES TO

 

9

--------------------------------------------------------------------------------


 


ENSURE THAT MATERIAL INFORMATION RELATING TO THE COMPANY, INCLUDING ITS
SUBSIDIARIES, IS MADE KNOWN TO THE CERTIFYING OFFICERS BY OTHERS WITHIN THOSE
ENTITIES.  THE COMPANY’S CERTIFYING OFFICERS HAVE EVALUATED THE EFFECTIVENESS OF
THE COMPANY’S CONTROLS AND PROCEDURES IN ACCORDANCE WITH ITEM 307 OF REGULATION
S-K UNDER THE EXCHANGE ACT FOR THE FISCAL QUARTER ENDED MARCH 31, 2004 (SUCH
DATE, THE “EVALUATION DATE”).  THE COMPANY PRESENTED IN ITS MOST RECENTLY FILED
FORM 10-Q THE CONCLUSIONS OF THE CERTIFYING OFFICERS ABOUT THE EFFECTIVENESS OF
THE DISCLOSURE CONTROLS AND PROCEDURES BASED ON THEIR EVALUATIONS AS OF THE
EVALUATION DATE.  SINCE THE EVALUATION DATE, THERE HAVE BEEN NO SIGNIFICANT
CHANGES IN THE COMPANY’S INTERNAL CONTROLS (AS SUCH TERM IS DEFINED IN ITEM
308(C) OF REGULATION S-K UNDER THE EXCHANGE ACT) OR, TO THE COMPANY’S KNOWLEDGE,
IN OTHER FACTORS THAT COULD SIGNIFICANTLY AFFECT THE COMPANY’S INTERNAL CONTROLS
WHICH WAS REQUIRED TO BE DISCLOSED IN THE SEC REPORTS AND WAS NOT SO DISCLOSED.


 


(R)                                    CERTAIN FEES.  ROTH CAPITAL PARTNERS, LLC
WILL RECEIVE BROKERAGE OR FINDER’S FEES OR COMMISSIONS PAYABLE BY THE COMPANY
WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.  THE INVESTORS
SHALL HAVE NO OBLIGATION WITH RESPECT TO ANY FEES OR WITH RESPECT TO ANY CLAIMS
(OTHER THAN SUCH FEES OR COMMISSIONS OWED BY AN INVESTOR PURSUANT TO WRITTEN
AGREEMENTS EXECUTED BY SUCH INVESTOR WHICH FEES OR COMMISSIONS SHALL BE THE SOLE
RESPONSIBILITY OF SUCH INVESTOR) MADE BY OR ON BEHALF OF OTHER PERSONS FOR FEES
OF A TYPE CONTEMPLATED IN THIS SECTION THAT MAY BE DUE IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. 


 


(S)                                  INVESTMENT COMPANY.  THE COMPANY IS NOT,
AND IS NOT AN AFFILIATE OF, AND IMMEDIATELY FOLLOWING THE CLOSING WILL NOT HAVE
BECOME, AN “INVESTMENT COMPANY” WITHIN THE MEANING OF THE INVESTMENT COMPANY ACT
OF 1940, AS AMENDED.


 


(T)                                    CERTAIN REGISTRATION MATTERS. ASSUMING
THE ACCURACY OF THE INVESTORS’ REPRESENTATIONS AND WARRANTIES SET FORTH IN
SECTION 3.2(B)-(E), NO REGISTRATION UNDER THE SECURITIES ACT IS REQUIRED FOR THE
OFFER AND SALE OF THE SHARES BY THE COMPANY TO THE INVESTORS UNDER THE
TRANSACTION DOCUMENTS.  EXCEPT AS SPECIFIED ON SCHEDULE 3.1(T) AND PURSUANT TO
THE REGISTRATION RIGHTS AGREEMENT, THE COMPANY HAS NOT GRANTED OR AGREED TO
GRANT TO ANY PERSON ANY RIGHTS (INCLUDING “PIGGY-BACK” REGISTRATION RIGHTS) TO
HAVE ANY SECURITIES OF THE COMPANY REGISTERED WITH THE COMMISSION OR ANY OTHER
GOVERNMENTAL AUTHORITY THAT HAVE NOT BEEN SATISFIED.


 


(U)                                 LISTING AND MAINTENANCE REQUIREMENTS. 
EXCEPT AS SPECIFIED IN THE SEC REPORTS, THE COMPANY HAS NOT, IN THE TWO YEARS
PRECEDING THE DATE HEREOF, RECEIVED NOTICE FROM ANY TRADING MARKET TO THE EFFECT
THAT THE COMPANY IS NOT IN COMPLIANCE WITH THE LISTING OR MAINTENANCE
REQUIREMENTS THEREOF.  THE COMPANY IS, AND HAS NO REASON TO BELIEVE THAT IT WILL
NOT IN THE FORESEEABLE FUTURE CONTINUE TO BE, IN COMPLIANCE WITH THE LISTING AND
MAINTENANCE REQUIREMENTS FOR CONTINUED LISTING OF THE COMMON STOCK ON THE
TRADING MARKET ON WHICH THE COMMON STOCK IS CURRENTLY LISTED OR QUOTED.  THE
ISSUANCE AND SALE OF THE SECURITIES UNDER THE TRANSACTION DOCUMENTS DOES NOT
CONTRAVENE THE RULES AND REGULATIONS OF THE TRADING MARKET ON WHICH THE COMMON
STOCK IS CURRENTLY LISTED OR QUOTED, AND NO APPROVAL OF THE SHAREHOLDERS OF THE
COMPANY THEREUNDER IS REQUIRED FOR THE COMPANY TO ISSUE AND DELIVER TO THE
INVESTORS THE SECURITIES CONTEMPLATED BY TRANSACTION DOCUMENTS.


 


10

--------------------------------------------------------------------------------



 


(V)                                 APPLICATION OF TAKEOVER PROTECTIONS.  THE
COMPANY HAS TAKEN ALL NECESSARY ACTION, IF ANY, IN ORDER TO RENDER INAPPLICABLE
ANY CONTROL SHARE ACQUISITION, BUSINESS COMBINATION, POISON PILL (INCLUDING ANY
DISTRIBUTION UNDER A RIGHTS AGREEMENT) OR OTHER SIMILAR ANTI-TAKEOVER PROVISION
UNDER THE COMPANY’S CERTIFICATE OF INCORPORATION (OR SIMILAR CHARTER DOCUMENTS)
OR THE LAWS OF ITS STATE OF INCORPORATION THAT IS OR COULD BECOME APPLICABLE TO
THE INVESTORS AS A RESULT OF THE INVESTORS AND THE COMPANY FULFILLING THEIR
OBLIGATIONS OR EXERCISING THEIR RIGHTS UNDER THE TRANSACTION DOCUMENTS,
INCLUDING WITHOUT LIMITATION THE COMPANY’S ISSUANCE OF THE SECURITIES AND THE
INVESTORS’ OWNERSHIP OF THE SECURITIES.


 


(W)                               NO ADDITIONAL AGREEMENTS.  THE COMPANY DOES
NOT HAVE ANY AGREEMENT OR UNDERSTANDING WITH ANY INVESTOR WITH RESPECT TO THE
TRANSACTIONS CONTEMPLATED BY THE TRANSACTION DOCUMENTS OTHER THAN AS SPECIFIED
IN THE TRANSACTION DOCUMENTS.


 


(X)                                   DISCLOSURE.  THE COMPANY UNDERSTANDS AND
CONFIRMS THAT THE INVESTORS WILL RELY ON THE FOREGOING REPRESENTATIONS AND
COVENANTS IN EFFECTING TRANSACTIONS IN SECURITIES OF THE COMPANY.  ALL
DISCLOSURE PROVIDED TO THE INVESTORS REGARDING THE COMPANY, ITS BUSINESS AND THE
TRANSACTIONS CONTEMPLATED HEREBY, FURNISHED BY OR ON BEHALF OF THE COMPANY
(INCLUDING THE COMPANY’S REPRESENTATIONS AND WARRANTIES SET FORTH IN THIS
AGREEMENT) ARE TRUE AND CORRECT AND DO NOT CONTAIN ANY UNTRUE STATEMENT OF A
MATERIAL FACT OR OMIT TO STATE ANY MATERIAL FACT NECESSARY IN ORDER TO MAKE THE
STATEMENTS MADE THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE
MADE, NOT MISLEADING.


 


3.2                                 REPRESENTATIONS AND WARRANTIES OF THE
INVESTORS.  EACH INVESTOR HEREBY, FOR ITSELF AND FOR NO OTHER INVESTOR,
REPRESENTS AND WARRANTS TO THE COMPANY AS FOLLOWS:


 


(A)                                  ORGANIZATION; AUTHORITY.  SUCH INVESTOR IS
AN ENTITY DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS
OF THE JURISDICTION OF ITS ORGANIZATION WITH THE REQUISITE CORPORATE OR
PARTNERSHIP POWER AND AUTHORITY TO ENTER INTO AND TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED BY THE APPLICABLE TRANSACTION DOCUMENTS AND OTHERWISE TO CARRY OUT
ITS OBLIGATIONS THEREUNDER. THE EXECUTION, DELIVERY AND PERFORMANCE BY SUCH
INVESTOR OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT HAS BEEN DULY
AUTHORIZED BY ALL NECESSARY CORPORATE OR, IF SUCH INVESTOR IS NOT A CORPORATION,
SUCH PARTNERSHIP, LIMITED LIABILITY COMPANY OR OTHER APPLICABLE LIKE ACTION, ON
THE PART OF SUCH INVESTOR.  EACH OF THIS AGREEMENT AND THE REGISTRATION RIGHTS
AGREEMENT HAS BEEN DULY EXECUTED BY SUCH INVESTOR, AND WHEN DELIVERED BY SUCH
INVESTOR IN ACCORDANCE WITH TERMS HEREOF, WILL CONSTITUTE THE VALID AND LEGALLY
BINDING OBLIGATION OF SUCH INVESTOR, ENFORCEABLE AGAINST IT IN ACCORDANCE WITH
ITS TERMS, EXCEPT AS SUCH ENFORCEABILITY MAY BE LIMITED BY APPLICABLE
BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM, LIQUIDATION OR SIMILAR LAWS
RELATING TO, OR AFFECTING GENERALLY THE ENFORCEMENT OF, CREDITORS’ RIGHTS AND
REMEDIES OR BY OTHER EQUITABLE PRINCIPLES OF GENERAL APPLICATION.


 


(B)                                 INVESTMENT INTENT.  SUCH INVESTOR IS
ACQUIRING THE SECURITIES AS PRINCIPAL FOR ITS OWN ACCOUNT FOR INVESTMENT
PURPOSES ONLY AND NOT WITH A VIEW TO OR FOR DISTRIBUTING OR RESELLING SUCH
SECURITIES OR ANY PART THEREOF, WITHOUT PREJUDICE, HOWEVER, TO SUCH INVESTOR’S
RIGHT AT ALL TIMES TO SELL OR OTHERWISE DISPOSE OF ALL OR ANY PART OF SUCH
SECURITIES IN COMPLIANCE WITH APPLICABLE FEDERAL AND STATE SECURITIES LAWS. 
SUBJECT TO THE IMMEDIATELY PRECEDING SENTENCE,

 

11

--------------------------------------------------------------------------------


 


NOTHING CONTAINED HEREIN SHALL BE DEEMED A REPRESENTATION OR WARRANTY BY SUCH
INVESTOR TO HOLD THE SECURITIES FOR ANY PERIOD OF TIME.  SUCH INVESTOR IS
ACQUIRING THE SECURITIES HEREUNDER IN THE ORDINARY COURSE OF ITS BUSINESS. SUCH
INVESTOR DOES NOT HAVE ANY AGREEMENT OR UNDERSTANDING, DIRECTLY OR INDIRECTLY,
WITH ANY PERSON TO DISTRIBUTE ANY OF THE SECURITIES.


 


(C)                                  INVESTOR STATUS.  SUCH INVESTOR IS, AND AT
THE CLOSING WILL BE, AN “ACCREDITED INVESTOR” AS DEFINED IN RULE 501(A) UNDER
THE SECURITIES ACT.  SUCH INVESTOR IS NOT A REGISTERED BROKER-DEALER UNDER
SECTION 15 OF THE EXCHANGE ACT.


 


(D)                                 GENERAL SOLICITATION.  SUCH INVESTOR IS NOT
PURCHASING THE SECURITIES AS A RESULT OF ANY ADVERTISEMENT, ARTICLE, NOTICE OR
OTHER COMMUNICATION REGARDING THE SECURITIES PUBLISHED IN ANY NEWSPAPER,
MAGAZINE OR SIMILAR MEDIA OR BROADCAST OVER TELEVISION OR RADIO OR PRESENTED AT
ANY SEMINAR OR ANY OTHER GENERAL SOLICITATION OR GENERAL ADVERTISEMENT.


 


(E)                                  ACCESS TO INFORMATION.  SUCH INVESTOR
ACKNOWLEDGES THAT IT HAS REVIEWED THE DISCLOSURE MATERIALS AND HAS BEEN AFFORDED
(I) THE OPPORTUNITY TO ASK SUCH QUESTIONS AS IT HAS DEEMED NECESSARY OF, AND TO
RECEIVE ANSWERS FROM, REPRESENTATIVES OF THE COMPANY CONCERNING THE TERMS AND
CONDITIONS OF THE OFFERING OF THE SHARES AND THE MERITS AND RISKS OF INVESTING
IN THE SECURITIES; (II) ACCESS TO INFORMATION ABOUT THE COMPANY AND THE
SUBSIDIARIES AND THEIR RESPECTIVE FINANCIAL CONDITION, RESULTS OF OPERATIONS,
BUSINESS, PROPERTIES, MANAGEMENT AND PROSPECTS SUFFICIENT TO ENABLE IT TO
EVALUATE ITS INVESTMENT; AND (III) THE OPPORTUNITY TO OBTAIN SUCH ADDITIONAL
INFORMATION THAT THE COMPANY POSSESSES OR CAN ACQUIRE WITHOUT UNREASONABLE
EFFORT OR EXPENSE THAT IS NECESSARY TO MAKE AN INFORMED INVESTMENT DECISION WITH
RESPECT TO THE INVESTMENT.  NEITHER SUCH INQUIRIES NOR ANY OTHER INVESTIGATION
CONDUCTED BY OR ON BEHALF OF SUCH INVESTOR OR ITS REPRESENTATIVES OR COUNSEL
SHALL MODIFY, AMEND OR AFFECT SUCH INVESTOR’S RIGHT TO RELY ON THE TRUTH,
ACCURACY AND COMPLETENESS OF THE DISCLOSURE MATERIALS AND THE COMPANY’S
REPRESENTATIONS AND WARRANTIES CONTAINED IN THE TRANSACTION DOCUMENTS. 


 


(F)                                    CERTAIN TRADING ACTIVITIES.  SUCH
INVESTOR COVENANTS THAT NEITHER IT NOR ANY PERSON ACTING ON ITS BEHALF OR
PURSUANT TO ANY UNDERSTANDING WITH IT WILL ENGAGE IN ANY TRANSACTIONS IN THE
SECURITIES OF THE COMPANY (INCLUDING SHORT SALES) PRIOR TO THE TIME THAT THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT ARE PUBLICLY DISCLOSED BY THE
COMPANY.  SUCH INVESTOR HAS MAINTAINED, AND COVENANTS THAT UNTIL SUCH TIME AS
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT ARE PUBLICLY DISCLOSED BY THE
COMPANY SUCH INVESTOR WILL MAINTAIN, THE CONFIDENTIALITY OF ALL DISCLOSURES MADE
TO IT IN CONNECTION WITH THIS TRANSACTION (INCLUDING THE EXISTENCE AND TERMS OF
THIS TRANSACTION).


 


(G)                                 LIMITED OWNERSHIP.  THE PURCHASE BY SUCH
INVESTOR OF THE SECURITIES ISSUABLE TO IT AT THE CLOSING WILL NOT RESULT IN SUCH
INVESTOR (INDIVIDUALLY OR TOGETHER WITH OTHER PERSON WITH WHOM SUCH INVESTOR HAS
IDENTIFIED, OR WILL HAVE IDENTIFIED, ITSELF AS PART OF A “GROUP” IN A PUBLIC
FILING MADE WITH THE COMMISSION INVOLVING THE COMPANY’S SECURITIES) ACQUIRING,
OR OBTAINING THE RIGHT TO ACQUIRE, IN EXCESS OF 19.999% OF THE OUTSTANDING
SHARES OF COMMON STOCK OR THE VOTING POWER OF THE COMPANY ON A POST TRANSACTION
BASIS THAT ASSUMES THAT THE CLOSING SHALL HAVE OCCURRED.  SUCH INVESTOR DOES NOT
PRESENTLY INTEND TO, ALONE OR TOGETHER WITH OTHERS, MAKE A PUBLIC FILING WITH
THE COMMISSION TO DISCLOSE THAT IT HAS (OR THAT IT TOGETHER WITH SUCH

 

12

--------------------------------------------------------------------------------


 


OTHER PERSONS HAVE) ACQUIRED, OR OBTAINED THE RIGHT TO ACQUIRE, AS A RESULT OF
THE CLOSING (WHEN ADDED TO ANY OTHER SECURITIES OF THE COMPANY THAT IT OR THEY
THEN OWN OR HAVE THE RIGHT TO ACQUIRE), IN EXCESS OF 19.999% OF THE OUTSTANDING
SHARES OF COMMON STOCK OR THE VOTING POWER OF THE COMPANY ON A POST TRANSACTION
BASIS THAT ASSUMES THAT THE CLOSING SHALL HAVE OCCURRED.


 


(H)                                 INDEPENDENT INVESTMENT DECISION.  SUCH
INVESTOR HAS INDEPENDENTLY EVALUATED THE MERITS OF ITS DECISION TO PURCHASE
SECURITIES PURSUANT TO THE TRANSACTION DOCUMENTS, AND SUCH INVESTOR CONFIRMS
THAT IT HAS NOT RELIED ON THE ADVICE OF ANY OTHER INVESTOR’S BUSINESS AND/OR
LEGAL COUNSEL IN MAKING SUCH DECISION.  SUCH INVESTOR HAS NOT RELIED ON THE
BUSINESS OR LEGAL ADVICE OF ROTH CAPITAL PARTNERS, LLC OR ANY OF ITS AGENTS,
COUNSEL OR AFFILIATES IN MAKING ITS INVESTMENT DECISION HEREUNDER, AND CONFIRMS
THAT NONE OF SUCH PERSONS HAS MADE ANY REPRESENTATIONS OR WARRANTIES TO SUCH
INVESTOR IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THE TRANSACTION
DOCUMENTS.

 


THE COMPANY ACKNOWLEDGES AND AGREES THAT NO INVESTOR HAS MADE OR MAKES ANY
REPRESENTATIONS OR WARRANTIES WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED
HEREBY OTHER THAN THOSE SPECIFICALLY SET FORTH IN THIS SECTION 3.2.


 


ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES


 


4.1                                 (A)                                 
SECURITIES MAY ONLY BE DISPOSED OF IN COMPLIANCE WITH STATE AND FEDERAL
SECURITIES LAWS.  IN CONNECTION WITH ANY TRANSFER OF THE SECURITIES OTHER THAN
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT, TO THE COMPANY, TO AN AFFILIATE
OF AN INVESTOR OR IN CONNECTION WITH A PLEDGE AS CONTEMPLATED IN SECTION 4.1(B),
THE COMPANY MAY REQUIRE THE TRANSFEROR THEREOF TO PROVIDE TO THE COMPANY AN
OPINION OF COUNSEL SELECTED BY THE TRANSFEROR, THE FORM AND SUBSTANCE OF WHICH
OPINION SHALL BE REASONABLY SATISFACTORY TO THE COMPANY, TO THE EFFECT THAT SUCH
TRANSFER DOES NOT REQUIRE REGISTRATION OF SUCH TRANSFERRED SECURITIES UNDER THE
SECURITIES ACT.


 


(B)                                 CERTIFICATES EVIDENCING THE SECURITIES WILL
CONTAIN THE FOLLOWING LEGEND, UNTIL SUCH TIME AS THEY ARE NOT REQUIRED UNDER
SECTION 4.1(C):


 

THESE SHARES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY

 

13

--------------------------------------------------------------------------------


 

ACCEPTABLE TO THE COMPANY.  THESE SHARES MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT SECURED BY SUCH SECURITIES.

 


THE COMPANY ACKNOWLEDGES AND AGREES THAT AN INVESTOR MAY FROM TIME TO TIME
PLEDGE, AND/OR GRANT A SECURITY INTEREST IN SOME OR ALL OF THE SECURITIES
PURSUANT TO A BONA FIDE MARGIN AGREEMENT IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT AND, IF REQUIRED UNDER THE TERMS OF SUCH AGREEMENT OR ACCOUNT, SUCH
INVESTOR MAY TRANSFER PLEDGED OR SECURED SECURITIES TO THE PLEDGEES OR SECURED
PARTIES.  SUCH A PLEDGE OR TRANSFER WOULD NOT BE SUBJECT TO APPROVAL OR CONSENT
OF THE COMPANY AND NO LEGAL OPINION OF LEGAL COUNSEL TO THE PLEDGEE, SECURED
PARTY OR PLEDGOR SHALL BE REQUIRED IN CONNECTION WITH THE PLEDGE, BUT SUCH LEGAL
OPINION MAY BE REQUIRED IN CONNECTION WITH A SUBSEQUENT TRANSFER FOLLOWING
DEFAULT BY THE INVESTOR TRANSFEREE OF THE PLEDGE.  NO NOTICE SHALL BE REQUIRED
OF SUCH PLEDGE.  AT THE APPROPRIATE INVESTOR’S EXPENSE, THE COMPANY WILL EXECUTE
AND DELIVER SUCH REASONABLE DOCUMENTATION AS A PLEDGEE OR SECURED PARTY OF
SECURITIES MAY REASONABLY REQUEST IN CONNECTION WITH A PLEDGE OR TRANSFER OF THE
SECURITIES INCLUDING THE PREPARATION AND FILING OF ANY REQUIRED PROSPECTUS
SUPPLEMENT UNDER RULE 424(B)(3) OF THE SECURITIES ACT OR OTHER APPLICABLE
PROVISION OF THE SECURITIES ACT TO APPROPRIATELY AMEND THE LIST OF SELLING
STOCKHOLDERS THEREUNDER.


 


(C)                                  CERTIFICATES EVIDENCING THE SHARES SHALL
NOT CONTAIN ANY LEGEND (INCLUDING THE LEGEND SET FORTH IN SECTION 4.1(B)): (I)
FOLLOWING A SALE OR TRANSFER OF SUCH SECURITIES PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT (INCLUDING THE REGISTRATION STATEMENT), OR (II) FOLLOWING
A SALE OR TRANSFER OF SUCH SHARES PURSUANT TO RULE 144 (ASSUMING THE TRANSFEROR
IS NOT AN AFFILIATE OF THE COMPANY), OR (III) WHILE SUCH SHARES ARE ELIGIBLE FOR
SALE UNDER RULE 144(K).  THE COMPANY MAY NOT MAKE ANY NOTATION ON ITS RECORDS OR
GIVE INSTRUCTIONS TO ANY TRANSFER AGENT OF THE COMPANY THAT ENLARGE THE
RESTRICTIONS ON TRANSFER SET FORTH IN THIS SECTION.


 


4.2                                 FURNISHING OF INFORMATION.  AS LONG AS ANY
INVESTOR OWNS THE SECURITIES, THE COMPANY COVENANTS TO TIMELY FILE (OR OBTAIN
EXTENSIONS IN RESPECT THEREOF AND FILE WITHIN THE APPLICABLE GRACE PERIOD) ALL
REPORTS REQUIRED TO BE FILED BY THE COMPANY AFTER THE DATE HEREOF PURSUANT TO
THE EXCHANGE ACT.  AS LONG AS ANY INVESTOR OWNS SECURITIES, IF THE COMPANY IS
NOT REQUIRED TO FILE REPORTS PURSUANT TO SUCH LAWS, IT WILL PREPARE AND FURNISH
TO THE INVESTORS AND MAKE PUBLICLY AVAILABLE IN ACCORDANCE WITH RULE 144(C) SUCH
INFORMATION AS IS REQUIRED FOR THE INVESTORS TO SELL THE SHARES UNDER RULE 144.
THE COMPANY FURTHER COVENANTS THAT IT WILL TAKE SUCH FURTHER ACTION AS ANY
HOLDER OF SECURITIES MAY REASONABLY REQUEST, ALL TO THE EXTENT REQUIRED FROM
TIME TO TIME TO ENABLE SUCH PERSON TO SELL THE SHARES WITHOUT REGISTRATION UNDER
THE SECURITIES ACT WITHIN THE LIMITATION OF THE EXEMPTIONS PROVIDED BY RULE 144.


 


4.3                                 INTEGRATION.  THE COMPANY SHALL NOT, AND
SHALL USE ITS BEST EFFORTS TO ENSURE THAT NO AFFILIATE OF THE COMPANY SHALL,
SELL, OFFER FOR SALE OR SOLICIT OFFERS TO BUY OR OTHERWISE NEGOTIATE IN RESPECT
OF ANY SECURITY (AS DEFINED IN SECTION 2 OF THE SECURITIES ACT) THAT WOULD BE
INTEGRATED WITH THE OFFER OR SALE OF THE SECURITIES IN A MANNER THAT WOULD
REQUIRE THE REGISTRATION UNDER THE SECURITIES ACT OF THE SALE OF THE SECURITIES
TO THE INVESTORS, OR THAT WOULD BE INTEGRATED WITH THE OFFER OR SALE OF THE
SECURITIES FOR PURPOSES OF THE RULES AND REGULATIONS OF ANY TRADING MARKET IN A
MANNER THAT WOULD REQUIRE STOCKHOLDER APPROVAL OF THE SALE OF THE SECURITIES TO
THE INVESTORS.

 

14

--------------------------------------------------------------------------------


 


4.4                                 SUBSEQUENT REGISTRATIONS.  OTHER THAN
PURSUANT TO THE REGISTRATION STATEMENT, PRIOR TO THE EFFECTIVE DATE, THE COMPANY
MAY NOT FILE ANY REGISTRATION STATEMENT (OTHER THAN ON FORM S-8) WITH THE
COMMISSION WITH RESPECT TO ANY SECURITIES OF THE COMPANY.


 


4.5                                 SECURITIES LAWS DISCLOSURE; PUBLICITY.  BY
9:00 A.M. (NEW YORK TIME) ON THE TRADING DAY FOLLOWING THE EXECUTION OF THIS
AGREEMENT, AND BY 9:00 A.M. (NEW YORK TIME) ON THE CLOSING DATE, THE COMPANY
SHALL ISSUE PRESS RELEASES DISCLOSING THE TRANSACTIONS CONTEMPLATED HEREBY AND
THE CLOSING.  ON THE TRADING DAY FOLLOWING THE EXECUTION OF THIS AGREEMENT THE
COMPANY WILL FILE A CURRENT REPORT ON FORM 8-K DISCLOSING THE MATERIAL TERMS OF
THE TRANSACTION DOCUMENTS (AND ATTACH AS EXHIBITS THERETO THE TRANSACTION
DOCUMENTS), AND ON THE CLOSING DATE THE COMPANY WILL FILE AN ADDITIONAL CURRENT
REPORT ON FORM 8-K TO DISCLOSE THE CLOSING.  IN ADDITION, THE COMPANY WILL MAKE
SUCH OTHER FILINGS AND NOTICES IN THE MANNER AND TIME REQUIRED BY THE COMMISSION
AND THE TRADING MARKET ON WHICH THE COMMON STOCK IS LISTED.  NOTWITHSTANDING THE
FOREGOING, THE COMPANY SHALL NOT PUBLICLY DISCLOSE THE NAME OF ANY INVESTOR, OR
INCLUDE THE NAME OF ANY INVESTOR IN ANY FILING WITH THE COMMISSION (OTHER THAN
THE REGISTRATION STATEMENT AND ANY EXHIBITS TO FILINGS MADE IN RESPECT OF THIS
TRANSACTION IN ACCORDANCE WITH PERIODIC FILING REQUIREMENTS UNDER THE EXCHANGE
ACT) OR ANY REGULATORY AGENCY OR TRADING MARKET, WITHOUT THE PRIOR WRITTEN
CONSENT OF SUCH INVESTOR, EXCEPT TO THE EXTENT SUCH DISCLOSURE IS REQUIRED BY
LAW OR TRADING MARKET REGULATIONS.


 


4.6                                 LIMITATION ON ISSUANCE OF FUTURE PRICED
SECURITIES.  DURING THE SIX MONTHS FOLLOWING THE CLOSING DATE, THE COMPANY SHALL
NOT ISSUE ANY “FUTURE PRICED SECURITIES” AS SUCH TERM IS DESCRIBED BY NASD
IM-4350-1.


 


4.7                                 INDEMNIFICATION OF INVESTORS.  IN ADDITION
TO THE INDEMNITY PROVIDED IN THE REGISTRATION RIGHTS AGREEMENT, THE COMPANY WILL
INDEMNIFY AND HOLD THE INVESTORS AND THEIR DIRECTORS, OFFICERS, SHAREHOLDERS,
PARTNERS, EMPLOYEES, AFFILIATES AND AGENTS (EACH, AN “INVESTOR PARTY”) HARMLESS
FROM ANY AND ALL LOSSES, LIABILITIES, OBLIGATIONS, CLAIMS, CONTINGENCIES,
DAMAGES, COSTS AND EXPENSES, INCLUDING ALL JUDGMENTS, AMOUNTS PAID IN
SETTLEMENTS, COURT COSTS AND REASONABLE ATTORNEYS’ FEES AND COSTS OF
INVESTIGATION (COLLECTIVELY, “LOSSES”) THAT ANY SUCH INVESTOR PARTY MAY SUFFER
OR INCUR AS A RESULT OF OR RELATING TO ANY MISREPRESENTATION, BREACH OR
INACCURACY OF ANY REPRESENTATION, WARRANTY, COVENANT OR AGREEMENT MADE BY THE
COMPANY IN ANY TRANSACTION DOCUMENT.  IN ADDITION TO THE INDEMNITY CONTAINED
HEREIN, THE COMPANY WILL REIMBURSE EACH INVESTOR PARTY FOR ITS REASONABLE LEGAL
AND OTHER EXPENSES (INCLUDING THE COST OF ANY INVESTIGATION, PREPARATION AND
TRAVEL IN CONNECTION THEREWITH) INCURRED IN CONNECTION THEREWITH, AS SUCH
EXPENSES ARE INCURRED.


 


4.8                                 NON-PUBLIC INFORMATION.  THE COMPANY
COVENANTS AND AGREES THAT NEITHER IT NOR ANY OTHER PERSON ACTING ON ITS BEHALF
WILL PROVIDE ANY INVESTOR OR ITS AGENTS OR COUNSEL WITH ANY INFORMATION THAT THE
COMPANY BELIEVES CONSTITUTES MATERIAL NON-PUBLIC INFORMATION, UNLESS PRIOR
THERETO SUCH INVESTOR SHALL HAVE EXECUTED A WRITTEN AGREEMENT REGARDING THE
CONFIDENTIALITY AND USE OF SUCH INFORMATION.  THE COMPANY UNDERSTANDS AND
CONFIRMS THAT EACH INVESTOR SHALL BE RELYING ON THE FOREGOING REPRESENTATIONS IN
EFFECTING TRANSACTIONS IN SECURITIES OF THE COMPANY.


 


15

--------------------------------------------------------------------------------



 


4.9                                 LISTING OF SECURITIES.  THE COMPANY AGREES,
(I) IF THE COMPANY APPLIES TO HAVE THE COMMON STOCK TRADED ON ANY OTHER TRADING
MARKET, IT WILL INCLUDE IN SUCH APPLICATION THE SHARES, AND WILL TAKE SUCH OTHER
ACTION AS IS NECESSARY OR DESIRABLE TO CAUSE THE SHARES TO BE LISTED ON SUCH
OTHER TRADING MARKET AS PROMPTLY AS POSSIBLE, AND (II) IT WILL TAKE ALL ACTION
REASONABLY NECESSARY TO CONTINUE THE LISTING AND TRADING OF ITS COMMON STOCK ON
A TRADING MARKET AND WILL COMPLY IN ALL MATERIAL RESPECTS WITH THE COMPANY’S
REPORTING, FILING AND OTHER OBLIGATIONS UNDER THE BYLAWS OR RULES OF THE TRADING
MARKET.


 


4.10                           USE OF PROCEEDS.  THE COMPANY WILL USE THE NET
PROCEEDS FROM THE SALE OF THE SECURITIES HEREUNDER FOR GENERAL CORPORATE
PURPOSES.


 


4.11                           LOCK-UP AGREEMENTS.  THE COMPANY WILL USE ITS
COMMERCIALLY REASONABLE EFFORTS TO OBTAIN PRIOR TO THE CLOSING DATE AGREEMENTS
FROM EACH OF HARRY GRUBER, ALLEN GRUBER AND DENNIS BERMAN UNDER WHICH EACH SUCH
INDIVIDUAL SHALL AGREE NOT TO SELL OR OTHERWISE DISPOSE OF SHARES OF COMMON
STOCK OWNED OR CONTROLLED BY HIM DURING THE PERIOD COMMENCING ON THE CLOSING
DATE AND ENDING ON THE LATER TO OCCUR OF (I) AUGUST 31, 2004 AND (II) THE
EFFECTIVE DATE (AS THAT TERM IS DEFINED IN THE REGISTRATION RIGHTS AGREEMENT).


 


ARTICLE V.
CONDITIONS PRECEDENT TO CLOSING


 


5.1                                 CONDITIONS PRECEDENT TO THE OBLIGATIONS OF
THE INVESTORS TO PURCHASE SECURITIES.  THE OBLIGATION OF EACH INVESTOR TO
ACQUIRE SECURITIES AT THE CLOSING IS SUBJECT TO THE SATISFACTION OR WAIVER BY
SUCH INVESTOR, AT OR BEFORE THE CLOSING, OF EACH OF THE FOLLOWING CONDITIONS:


 


(A)                                  REPRESENTATIONS AND WARRANTIES.  THE
REPRESENTATIONS AND WARRANTIES OF THE COMPANY CONTAINED HEREIN SHALL BE TRUE AND
CORRECT IN ALL MATERIAL RESPECTS AS OF THE DATE WHEN MADE AND AS OF THE CLOSING
AS THOUGH MADE ON AND AS OF SUCH DATE, EXCEPT THAT REPRESENTATIONS AND
WARRANTIES THAT ARE QUALIFIED BY MATERIALITY SHALL BE TRUE AND CORRECT AS OF THE
DATE WHEN MADE AND AS OF THE CLOSING AS THOUGH MADE ON AND AS OF SUCH DATE;


 


(B)                                 PERFORMANCE.  THE COMPANY SHALL HAVE
PERFORMED, SATISFIED AND COMPLIED IN ALL MATERIAL RESPECTS WITH ALL COVENANTS,
AGREEMENTS AND CONDITIONS REQUIRED BY THE TRANSACTION DOCUMENTS TO BE PERFORMED,
SATISFIED OR COMPLIED WITH BY IT AT OR PRIOR TO THE CLOSING;


 


(C)                                  NO INJUNCTION.  NO STATUTE, RULE,
REGULATION, EXECUTIVE ORDER, DECREE, RULING OR INJUNCTION SHALL HAVE BEEN
ENACTED, ENTERED, PROMULGATED OR ENDORSED BY ANY COURT OR GOVERNMENTAL AUTHORITY
OF COMPETENT JURISDICTION THAT PROHIBITS THE CONSUMMATION OF ANY OF THE
TRANSACTIONS CONTEMPLATED BY THE TRANSACTION DOCUMENTS;


 


(D)                                 ADVERSE CHANGES.  SINCE THE DATE OF
EXECUTION OF THIS AGREEMENT, NO EVENT OR SERIES OF EVENTS SHALL HAVE OCCURRED
THAT REASONABLY COULD HAVE OR RESULT IN A MATERIAL ADVERSE EFFECT;

 

16

--------------------------------------------------------------------------------


 


(E)                                  NO SUSPENSIONS OF TRADING IN COMMON STOCK;
LISTING.  TRADING IN THE COMMON STOCK SHALL NOT HAVE BEEN SUSPENDED BY THE
COMMISSION OR ANY TRADING MARKET (EXCEPT FOR ANY SUSPENSIONS OF TRADING OF NOT
MORE THAN ONE TRADING DAY SOLELY TO PERMIT DISSEMINATION OF MATERIAL INFORMATION
REGARDING THE COMPANY) AT ANY TIME SINCE THE DATE OF EXECUTION OF THIS
AGREEMENT, AND THE COMMON STOCK SHALL HAVE BEEN AT ALL TIMES SINCE SUCH DATE
LISTED FOR TRADING ON A TRADING MARKET;


 


(F)                                    COMPANY DELIVERABLES.  THE COMPANY SHALL
HAVE DELIVERED THE COMPANY DELIVERABLES IN ACCORDANCE WITH SECTION 2.2(A); AND


 


(G)                                 TIMING.  THE CLOSING SHALL HAVE OCCURRED NO
LATER THAN JULY 19, 2004.


 


5.2                                 CONDITIONS PRECEDENT TO THE OBLIGATIONS OF
THE COMPANY TO SELL SECURITIES.  THE OBLIGATION OF THE COMPANY TO SELL
SECURITIES AT THE CLOSING IS SUBJECT TO THE SATISFACTION OR WAIVER BY THE
COMPANY, AT OR BEFORE THE CLOSING, OF EACH OF THE FOLLOWING CONDITIONS:


 


(A)                                  REPRESENTATIONS AND WARRANTIES.  THE
REPRESENTATIONS AND WARRANTIES OF EACH INVESTOR CONTAINED HEREIN SHALL BE TRUE
AND CORRECT IN ALL MATERIAL RESPECTS AS OF THE DATE WHEN MADE AND AS OF THE
CLOSING DATE AS THOUGH MADE ON AND AS OF SUCH DATE;


 


(B)                                 PERFORMANCE.  EACH INVESTOR SHALL HAVE
PERFORMED, SATISFIED AND COMPLIED IN ALL MATERIAL RESPECTS WITH ALL COVENANTS,
AGREEMENTS AND CONDITIONS REQUIRED BY THE TRANSACTION DOCUMENTS TO BE PERFORMED,
SATISFIED OR COMPLIED WITH BY SUCH INVESTOR AT OR PRIOR TO THE CLOSING;


 


(C)                                  NO INJUNCTION.  NO STATUTE, RULE,
REGULATION, EXECUTIVE ORDER, DECREE, RULING OR INJUNCTION SHALL HAVE BEEN
ENACTED, ENTERED, PROMULGATED OR ENDORSED BY ANY COURT OR GOVERNMENTAL AUTHORITY
OF COMPETENT JURISDICTION THAT PROHIBITS THE CONSUMMATION OF ANY OF THE
TRANSACTIONS CONTEMPLATED BY THE TRANSACTION DOCUMENTS;


 


(D)                                 INVESTORS DELIVERABLES.  EACH INVESTOR SHALL
HAVE DELIVERED ITS INVESTORS DELIVERABLES IN ACCORDANCE WITH SECTION 2.2(B); AND


 


(E)                                  TIMING.  THE CLOSING SHALL HAVE OCCURRED NO
LATER THAN JULY 19, 2004.


 


ARTICLE VI.
MISCELLANEOUS


 


6.1                                 FEES AND EXPENSES.  EACH PARTY SHALL PAY THE
FEES AND EXPENSES OF ITS ADVISERS, COUNSEL, ACCOUNTANTS AND OTHER EXPERTS, IF
ANY, AND ALL OTHER EXPENSES INCURRED BY SUCH PARTY INCIDENT TO THE NEGOTIATION,
PREPARATION, EXECUTION, DELIVERY AND PERFORMANCE OF THE TRANSACTION DOCUMENTS.
 THE COMPANY SHALL PAY ALL STAMP AND OTHER TAXES AND DUTIES LEVIED IN CONNECTION
WITH THE SALE OF THE SHARES.


 


6.2                                 ENTIRE AGREEMENT.  THE TRANSACTION
DOCUMENTS, TOGETHER WITH THE EXHIBITS AND SCHEDULES THERETO, CONTAIN THE ENTIRE
UNDERSTANDING OF THE PARTIES WITH RESPECT TO THE SUBJECT

 

17

--------------------------------------------------------------------------------


 


MATTER HEREOF AND SUPERSEDE ALL PRIOR AGREEMENTS, UNDERSTANDINGS, DISCUSSIONS
AND REPRESENTATIONS, ORAL OR WRITTEN, WITH RESPECT TO SUCH MATTERS, WHICH THE
PARTIES ACKNOWLEDGE HAVE BEEN MERGED INTO SUCH DOCUMENTS, EXHIBITS AND
SCHEDULES.


 


6.3                                 NOTICES.  ANY AND ALL NOTICES OR OTHER
COMMUNICATIONS OR DELIVERIES REQUIRED OR PERMITTED TO BE PROVIDED HEREUNDER
SHALL BE IN WRITING AND SHALL BE DEEMED GIVEN AND EFFECTIVE ON THE EARLIEST OF
(A) THE DATE OF TRANSMISSION, IF SUCH NOTICE OR COMMUNICATION IS DELIVERED VIA
FACSIMILE (PROVIDED THE SENDER RECEIVES A MACHINE-GENERATED CONFIRMATION OF
SUCCESSFUL TRANSMISSION AND REASONABLY PROMPTLY FOLLOWING SUCH TRANSMISSION
SENDS SUCH NOTICE OR COMMUNICATION VIA U.S. MAIL OR OVERNIGHT COURIER) AT THE
FACSIMILE NUMBER SPECIFIED IN THIS SECTION PRIOR TO 6:30 P.M. (NEW YORK CITY
TIME) ON A TRADING DAY, (B) THE NEXT TRADING DAY AFTER THE DATE OF TRANSMISSION,
IF SUCH NOTICE OR COMMUNICATION IS DELIVERED VIA FACSIMILE AT THE FACSIMILE
NUMBER SPECIFIED IN THIS SECTION ON A DAY THAT IS NOT A TRADING DAY OR LATER
THAN 6:30 P.M. (NEW YORK CITY TIME) ON ANY TRADING DAY, (C) THE TRADING DAY
FOLLOWING THE DATE OF MAILING, IF SENT BY U.S. NATIONALLY RECOGNIZED OVERNIGHT
COURIER SERVICE, OR (D) UPON ACTUAL RECEIPT BY THE PARTY TO WHOM SUCH NOTICE IS
REQUIRED TO BE GIVEN.  THE ADDRESS FOR SUCH NOTICES AND COMMUNICATIONS SHALL BE
AS FOLLOWS:


 

If to the Company:

Kintera, Inc.

 

9605 Scranton Road, Suite 240

 

San Diego, California 92121

 

Facsimile No.:

 

Telephone No.: (858) 795-3000

 

Attention: Chief Financial Officer

 

 

With a copy to:

Gray Cary

 

4365 Executive Drive, Suite 1100

 

San Diego, CA 92121

 

Facsimile No.:  (858) 677-1401

 

Attention:  Scott Stanton, Esq.

 

 

If to an Investor:

To the address set forth under such Investor’s name
on the signature pages hereof;

 

or such other address as may be designated in writing hereafter, in the same
manner, by such Person.

 


6.4                                 AMENDMENTS; WAIVERS; NO ADDITIONAL
CONSIDERATION.  NO PROVISION OF THIS AGREEMENT MAY BE WAIVED OR AMENDED EXCEPT
IN A WRITTEN INSTRUMENT SIGNED BY THE COMPANY AND THE INVESTORS HOLDING A
MAJORITY OF THE SHARES.  NO WAIVER OF ANY DEFAULT WITH RESPECT TO ANY PROVISION,
CONDITION OR REQUIREMENT OF THIS AGREEMENT SHALL BE DEEMED TO BE A CONTINUING
WAIVER IN THE FUTURE OR A WAIVER OF ANY SUBSEQUENT DEFAULT OR A WAIVER OF ANY
OTHER PROVISION, CONDITION OR REQUIREMENT HEREOF, NOR SHALL ANY DELAY OR
OMISSION OF EITHER PARTY TO EXERCISE ANY RIGHT HEREUNDER IN ANY MANNER IMPAIR
THE EXERCISE OF ANY SUCH RIGHT.  NO CONSIDERATION SHALL BE OFFERED


 


18

--------------------------------------------------------------------------------



 


OR PAID TO ANY INVESTOR TO AMEND OR CONSENT TO A WAIVER OR MODIFICATION OF ANY
PROVISION OF ANY TRANSACTION DOCUMENT UNLESS THE SAME CONSIDERATION IS ALSO
OFFERED TO ALL INVESTORS WHO THEN HOLD SHARES.


 


6.5                                 CONSTRUCTION.  THE HEADINGS HEREIN ARE FOR
CONVENIENCE ONLY, DO NOT CONSTITUTE A PART OF THIS AGREEMENT AND SHALL NOT BE
DEEMED TO LIMIT OR AFFECT ANY OF THE PROVISIONS HEREOF.  THE LANGUAGE USED IN
THIS AGREEMENT WILL BE DEEMED TO BE THE LANGUAGE CHOSEN BY THE PARTIES TO
EXPRESS THEIR MUTUAL INTENT, AND NO RULES OF STRICT CONSTRUCTION WILL BE APPLIED
AGAINST ANY PARTY.  THIS AGREEMENT SHALL BE CONSTRUED AS IF DRAFTED JOINTLY BY
THE PARTIES, AND NO PRESUMPTION OR BURDEN OF PROOF SHALL ARISE FAVORING OR
DISFAVORING ANY PARTY BY VIRTUE OF THE AUTHORSHIP OF ANY PROVISIONS OF THIS
AGREEMENT OR ANY OF THE TRANSACTION DOCUMENTS.


 


6.6                                 SUCCESSORS AND ASSIGNS.  THIS AGREEMENT
SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES AND THEIR
SUCCESSORS AND PERMITTED ASSIGNS.  OTHER THAN IN CONNECTION WITH A MERGER,
CONSOLIDATION, SALE OF ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS OR OTHER
SIMILAR CHANGE IN CONTROL TRANSACTION, THE COMPANY MAY NOT ASSIGN THIS AGREEMENT
OR ANY RIGHTS OR OBLIGATIONS HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF THE
INVESTORS. ANY INVESTOR MAY ASSIGN ANY OR ALL OF ITS RIGHTS UNDER THIS AGREEMENT
TO ANY PERSON TO WHOM SUCH INVESTOR ASSIGNS OR TRANSFERS ANY SECURITIES,
PROVIDED SUCH TRANSFEREE AGREES IN WRITING TO BE BOUND, WITH RESPECT TO THE
TRANSFERRED SECURITIES, BY THE PROVISIONS HEREOF THAT APPLY TO THE “INVESTORS.”


 


6.7                                 NO THIRD-PARTY BENEFICIARIES.  THIS
AGREEMENT IS INTENDED FOR THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE
SUCCESSORS AND PERMITTED ASSIGNS AND IS NOT FOR THE BENEFIT OF, NOR MAY ANY
PROVISION HEREOF BE ENFORCED BY, ANY OTHER PERSON, EXCEPT AS OTHERWISE SET FORTH
IN SECTION 4.7 (AS TO EACH INVESTOR PARTY).  NOTWITHSTANDING ANYTHING HEREIN TO
THE CONTRARY, APEX CAPITAL, LLC MAY ENFORCE THE RIGHTS OF ITS AFFILIATES UNDER
THIS AGREEMENT.


 


6.8                                 GOVERNING LAW.  ALL QUESTIONS CONCERNING THE
CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT SHALL
BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS
OF THE STATE OF CALIFORNIA, WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAW
THEREOF.  EACH PARTY AGREES THAT ALL PROCEEDINGS CONCERNING THE INTERPRETATIONS,
ENFORCEMENT AND DEFENSE OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND
ANY OTHER TRANSACTION DOCUMENTS (WHETHER BROUGHT AGAINST A PARTY HERETO OR ITS
RESPECTIVE AFFILIATES, EMPLOYEES OR AGENTS) SHALL BE COMMENCED EXCLUSIVELY IN
THE CALIFORNIA COURTS.  EACH PARTY HERETO HEREBY IRREVOCABLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE CALIFORNIA COURTS FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED
HEREBY OR DISCUSSED HEREIN (INCLUDING WITH RESPECT TO THE ENFORCEMENT OF THE ANY
OF THE TRANSACTION DOCUMENTS), AND HEREBY IRREVOCABLY WAIVES, AND AGREES NOT TO
ASSERT IN ANY PROCEEDING, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE
JURISDICTION OF ANY SUCH CALIFORNIA COURT, OR THAT SUCH PROCEEDING HAS BEEN
COMMENCED IN AN IMPROPER OR INCONVENIENT FORUM.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS BEING
SERVED IN ANY SUCH PROCEEDING BY MAILING A COPY THEREOF VIA REGISTERED OR
CERTIFIED MAIL OR OVERNIGHT DELIVERY (WITH EVIDENCE OF DELIVERY) TO SUCH PARTY
AT THE ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THIS AGREEMENT AND AGREES THAT
SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE
THEREOF.  NOTHING CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY

 

19

--------------------------------------------------------------------------------


 


RIGHT TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.  IF EITHER PARTY SHALL
COMMENCE A PROCEEDING TO ENFORCE ANY PROVISIONS OF A TRANSACTION DOCUMENT, THEN
THE PREVAILING PARTY IN SUCH PROCEEDING SHALL BE REIMBURSED BY THE OTHER PARTY
FOR ITS REASONABLE ATTORNEYS’ FEES AND OTHER COSTS AND EXPENSES INCURRED WITH
THE INVESTIGATION, PREPARATION AND PROSECUTION OF SUCH PROCEEDING.


 


6.9                                 SURVIVAL.  THE AGREEMENTS AND COVENANTS
CONTAINED HEREIN SHALL SURVIVE THE CLOSING AND THE DELIVERY OF THE SHARES.  THE
REPRESENTATIONS AND WARRANTIES SHALL SURVIVE UNTIL THE SECOND ANNIVERSARY OF THE
CLOSING.


 


6.10                           EXECUTION.  THIS AGREEMENT MAY BE EXECUTED IN TWO
OR MORE COUNTERPARTS, ALL OF WHICH WHEN TAKEN TOGETHER SHALL BE CONSIDERED ONE
AND THE SAME AGREEMENT AND SHALL BECOME EFFECTIVE WHEN COUNTERPARTS HAVE BEEN
SIGNED BY EACH PARTY AND DELIVERED TO THE OTHER PARTY, IT BEING UNDERSTOOD THAT
BOTH PARTIES NEED NOT SIGN THE SAME COUNTERPART.  IN THE EVENT THAT ANY
SIGNATURE IS DELIVERED BY FACSIMILE TRANSMISSION, SUCH SIGNATURE SHALL CREATE A
VALID AND BINDING OBLIGATION OF THE PARTY EXECUTING (OR ON WHOSE BEHALF SUCH
SIGNATURE IS EXECUTED) WITH THE SAME FORCE AND EFFECT AS IF SUCH FACSIMILE
SIGNATURE PAGE WERE AN ORIGINAL THEREOF.


 


6.11                           SEVERABILITY.  IF ANY PROVISION OF THIS AGREEMENT
IS HELD TO BE INVALID OR UNENFORCEABLE IN ANY RESPECT, THE VALIDITY AND
ENFORCEABILITY OF THE REMAINING TERMS AND PROVISIONS OF THIS AGREEMENT SHALL NOT
IN ANY WAY BE AFFECTED OR IMPAIRED THEREBY AND THE PARTIES WILL ATTEMPT TO AGREE
UPON A VALID AND ENFORCEABLE PROVISION THAT IS A REASONABLE SUBSTITUTE THEREFOR,
AND UPON SO AGREEING, SHALL INCORPORATE SUCH SUBSTITUTE PROVISION IN THIS
AGREEMENT.


 


6.12                           RESCISSION AND WITHDRAWAL RIGHT.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED IN (AND WITHOUT LIMITING ANY SIMILAR
PROVISIONS OF) THE TRANSACTION DOCUMENTS, WHENEVER ANY INVESTOR EXERCISES A
RIGHT, ELECTION, DEMAND OR OPTION UNDER A TRANSACTION DOCUMENT AND THE COMPANY
DOES NOT TIMELY PERFORM ITS RELATED OBLIGATIONS WITHIN THE PERIODS THEREIN
PROVIDED, THEN SUCH INVESTOR MAY RESCIND OR WITHDRAW, IN ITS SOLE DISCRETION
FROM TIME TO TIME UPON WRITTEN NOTICE TO THE COMPANY, ANY RELEVANT NOTICE,
DEMAND OR ELECTION IN WHOLE OR IN PART WITHOUT PREJUDICE TO ITS FUTURE ACTIONS
AND RIGHTS.


 


6.13                           REPLACEMENT OF SECURITIES.  IF ANY CERTIFICATE OR
INSTRUMENT EVIDENCING ANY SECURITIES IS MUTILATED, LOST, STOLEN OR DESTROYED,
THE COMPANY SHALL ISSUE OR CAUSE TO BE ISSUED IN EXCHANGE AND SUBSTITUTION FOR
AND UPON CANCELLATION THEREOF, OR IN LIEU OF AND SUBSTITUTION THEREFOR, A NEW
CERTIFICATE OR INSTRUMENT, BUT ONLY UPON RECEIPT OF EVIDENCE REASONABLY
SATISFACTORY TO THE COMPANY OF SUCH LOSS, THEFT OR DESTRUCTION AND CUSTOMARY AND
REASONABLE INDEMNITY, IF REQUESTED.  THE APPLICANTS FOR A NEW CERTIFICATE OR
INSTRUMENT UNDER SUCH CIRCUMSTANCES SHALL ALSO PAY ANY REASONABLE THIRD-PARTY
COSTS ASSOCIATED WITH THE ISSUANCE OF SUCH REPLACEMENT SECURITIES.  IF A
REPLACEMENT CERTIFICATE OR INSTRUMENT EVIDENCING ANY SECURITIES IS REQUESTED DUE
TO A MUTILATION THEREOF, THE COMPANY MAY REQUIRE DELIVERY OF SUCH MUTILATED
CERTIFICATE OR INSTRUMENT AS A CONDITION PRECEDENT TO ANY ISSUANCE OF A
REPLACEMENT.


 


20

--------------------------------------------------------------------------------



 


6.14                           REMEDIES.  IN ADDITION TO BEING ENTITLED TO
EXERCISE ALL RIGHTS PROVIDED HEREIN OR GRANTED BY LAW, INCLUDING RECOVERY OF
DAMAGES, EACH OF THE INVESTORS AND THE COMPANY WILL BE ENTITLED TO SPECIFIC
PERFORMANCE UNDER THE TRANSACTION DOCUMENTS.  THE PARTIES AGREE THAT MONETARY
DAMAGES MAY NOT BE ADEQUATE COMPENSATION FOR ANY LOSS INCURRED BY REASON OF ANY
BREACH OF OBLIGATIONS DESCRIBED IN THE FOREGOING SENTENCE AND HEREBY AGREES TO
WAIVE IN ANY ACTION FOR SPECIFIC PERFORMANCE OF ANY SUCH OBLIGATION THE DEFENSE
THAT A REMEDY AT LAW WOULD BE ADEQUATE.


 


6.15                           PAYMENT SET ASIDE.  TO THE EXTENT THAT THE
COMPANY MAKES A PAYMENT OR PAYMENTS TO ANY INVESTOR PURSUANT TO ANY TRANSACTION
DOCUMENT OR AN INVESTOR ENFORCES OR EXERCISES ITS RIGHTS THEREUNDER, AND SUCH
PAYMENT OR PAYMENTS OR THE PROCEEDS OF SUCH ENFORCEMENT OR EXERCISE OR ANY PART
THEREOF ARE SUBSEQUENTLY INVALIDATED, DECLARED TO BE FRAUDULENT OR PREFERENTIAL,
SET ASIDE, RECOVERED FROM, DISGORGED BY OR ARE REQUIRED TO BE REFUNDED, REPAID
OR OTHERWISE RESTORED TO THE COMPANY, A TRUSTEE, RECEIVER OR ANY OTHER PERSON
UNDER ANY LAW (INCLUDING, WITHOUT LIMITATION, ANY BANKRUPTCY LAW, STATE OR
FEDERAL LAW, COMMON LAW OR EQUITABLE CAUSE OF ACTION), THEN TO THE EXTENT OF ANY
SUCH RESTORATION THE OBLIGATION OR PART THEREOF ORIGINALLY INTENDED TO BE
SATISFIED SHALL BE REVIVED AND CONTINUED IN FULL FORCE AND EFFECT AS IF SUCH
PAYMENT HAD NOT BEEN MADE OR SUCH ENFORCEMENT OR SETOFF HAD NOT OCCURRED.


 


6.16                           INDEPENDENT NATURE OF INVESTORS’ OBLIGATIONS AND
RIGHTS.  THE OBLIGATIONS OF EACH INVESTOR UNDER ANY TRANSACTION DOCUMENT ARE
SEVERAL AND NOT JOINT WITH THE OBLIGATIONS OF ANY OTHER INVESTOR, AND NO
INVESTOR SHALL BE RESPONSIBLE IN ANY WAY FOR THE PERFORMANCE OF THE OBLIGATIONS
OF ANY OTHER INVESTOR UNDER ANY TRANSACTION DOCUMENT.  THE DECISION OF EACH
INVESTOR TO PURCHASE SECURITIES PURSUANT TO THE TRANSACTION DOCUMENTS HAS BEEN
MADE BY SUCH INVESTOR INDEPENDENTLY OF ANY OTHER INVESTOR.  NOTHING CONTAINED
HEREIN OR IN ANY TRANSACTION DOCUMENT, AND NO ACTION TAKEN BY ANY INVESTOR
PURSUANT THERETO, SHALL BE DEEMED TO CONSTITUTE THE INVESTORS AS A PARTNERSHIP,
AN ASSOCIATION, A JOINT VENTURE OR ANY OTHER KIND OF ENTITY, OR CREATE A
PRESUMPTION THAT THE INVESTORS ARE IN ANY WAY ACTING IN CONCERT OR AS A GROUP
WITH RESPECT TO SUCH OBLIGATIONS OR THE TRANSACTIONS CONTEMPLATED BY THE
TRANSACTION DOCUMENTS.  EACH INVESTOR ACKNOWLEDGES THAT NO OTHER INVESTOR HAS
ACTED AS AGENT FOR SUCH INVESTOR IN CONNECTION WITH MAKING ITS INVESTMENT
HEREUNDER AND THAT NO INVESTOR WILL BE ACTING AS AGENT OF SUCH INVESTOR IN
CONNECTION WITH MONITORING ITS INVESTMENT IN THE SECURITIES OR ENFORCING ITS
RIGHTS UNDER THE TRANSACTION DOCUMENTS.  EACH INVESTOR SHALL BE ENTITLED TO
INDEPENDENTLY PROTECT AND ENFORCE ITS RIGHTS, INCLUDING WITHOUT LIMITATION THE
RIGHTS ARISING OUT OF THIS AGREEMENT OR OUT OF THE OTHER TRANSACTION DOCUMENTS,
AND IT SHALL NOT BE NECESSARY FOR ANY OTHER INVESTOR TO BE JOINED AS AN
ADDITIONAL PARTY IN ANY PROCEEDING FOR SUCH PURPOSE.  THE COMPANY ACKNOWLEDGES
THAT EACH OF THE INVESTORS HAS BEEN PROVIDED WITH THE SAME TRANSACTION DOCUMENTS
FOR THE PURPOSE OF CLOSING A TRANSACTION WITH MULTIPLE INVESTORS AND NOT BECAUSE
IT WAS REQUIRED OR REQUESTED TO DO SO BY ANY INVESTOR.  THE COMPANY’S
OBLIGATIONS TO EACH INVESTOR UNDER THIS AGREEMENT ARE IDENTICAL TO ITS
OBLIGATIONS TO EACH OTHER INVESTOR OTHER THAN SUCH DIFFERENCES RESULTING SOLELY
FROM THE NUMBER OF SHARES PURCHASED BY EACH INVESTOR, BUT REGARDLESS OF WHETHER
SUCH OBLIGATIONS ARE MEMORIALIZED HEREIN OR IN ANOTHER AGREEMENT BETWEEN THE
COMPANY AND AN INVESTOR. 


 


6.17                           LIMITATION OF LIABILITY.  NOTWITHSTANDING
ANYTHING HEREIN TO THE CONTRARY, THE COMPANY ACKNOWLEDGES AND AGREES THAT THE
LIABILITY OF AN INVESTOR ARISING DIRECTLY OR INDIRECTLY,


 


21

--------------------------------------------------------------------------------



 


UNDER ANY TRANSACTION DOCUMENT OF ANY AND EVERY NATURE WHATSOEVER SHALL BE
SATISFIED SOLELY OUT OF THE ASSETS OF SUCH INVESTOR, AND THAT NO TRUSTEE,
OFFICER, OTHER INVESTMENT VEHICLE OR ANY OTHER AFFILIATE OF SUCH INVESTOR OR ANY
INVESTOR, SHAREHOLDER OR HOLDER OF SHARES OF BENEFICIAL INTEREST OF SUCH A
INVESTOR SHALL BE PERSONALLY LIABLE FOR ANY LIABILITIES OF SUCH INVESTOR.


 


 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES FOLLOW]

 

22

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

 

KINTERA, INC.

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES FOR INVESTORS FOLLOW]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

 

NAME OF INVESTOR

 

 

 

 

 

AUTHORIZED SIGNATORY

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Investment Amount: $

 

 

 

 

Tax ID No.:

 

 

 

 

 

 

ADDRESS FOR NOTICE

 

 

 

c/o:

 

 

 

 

Street:

 

 

 

 

City/State/Zip:

 

 

 

 

Attention:

 

 

 

 

Tel:

 

 

 

 

Fax:

 

 

 

 

 

 

DELIVERY INSTRUCTIONS

 

(if different from above)

 

c/o:

 

 

 

 

Street:

 

 

 

 

City/State/Zip:

 

 

 

 

Attention:

 

 

 

 

Tel:

 

 

--------------------------------------------------------------------------------